[exhibit101001.jpg]
THIRD AMENDMENT TO MANAGEMENT AGREEMENT This THIRD AMENDMENT TO MANAGEMENT
AGREEMENT is made as of June 28, 2017 (the “Effective Date”) by and among TWO
HARBORS INVESTMENT CORP., a Maryland corporation, on behalf of itself and its
Subsidiaries (the “Company”), TWO HARBORS OPERATING COMPANY LLC, a Delaware
limited liability company (the “Operating Company”), and PRCM ADVISERS LLC, a
Delaware limited liability company (together with its permitted assignees, the
“Manager”). WHEREAS, the parties executed a Management Agreement, dated as of
October 28, 2009, which was amended pursuant to (1) an Amendment to Management
Agreement dated as of December 19, 2012, and (2) a Second Amendment to
Management Agreement dated as of November 3, 2014 (as amended, the “Management
Agreement”), and wish to further amend its terms as set forth herein; and
WHEREAS, the Operating Company has entered into a Contribution Agreement, dated
as of June 22, 2017, executed by the Company, the Operating Company, Granite
Point Mortgage Trust Inc. and Granite Point Operating Company LLC (the “Granite
Point Contribution Agreement”): NOW THEREFORE, in consideration of the mutual
agreements herein set forth, the parties hereto agree as follows: Section 1.
Exclusion from Stockholders’ Equity. The definition of “Stockholders’ Equity” in
the Management Agreement is hereby amended to subtract from Stockholders’
Equity: (a) during such time as the Company holds more than fifty percent (50%)
of the issued and outstanding REIT Shares, an amount equal to (i) the
consolidated stockholders’ equity of Granite Point Mortgage Trust Inc. and its
subsidiaries included in the consolidated financial statements of the Company in
accordance with GAAP, plus (ii) the outstanding principal balance of the
promissory note received by the Company upon sale of Redeemable Preferred
Shares; or (b) during such time as the Company holds less than fifty percent
(50%) of the issued and outstanding REIT Shares, an amount equal to (i) the
number of REIT Shares acquired by the Company pursuant to that certain Rule
10b5-1 stock purchase plan entered into by the Company in connection with the
Formation Transaction (such shares, the “Repurchased REIT Shares”) multiplied by
the weighted average purchase price (net of any broker fees) for such
Repurchased REIT Shares, for so long as, and to the extent that, the Company
holds the Repurchased REIT Shares, plus (ii) the outstanding principal balance
of the promissory note received by the Company upon sale of Redeemable Preferred
Shares. For purposes of the foregoing, “Formation Transaction,” “GAAP,” “REIT
Shares,” and “Redeemable Preferred Shares” shall have the meanings ascribed to
them in the Granite Point Contribution Agreement. Section 2. No Other
Amendments. Except as expressly set forth herein, the Management Agreement has
not been amended, revised or modified, and it remains in full force and effect.
[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



 
[exhibit101002.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above. TWO HARBORS INVESTMENT CORP. By: /s/ Thomas E.
Siering_____________ Name: Thomas E. Siering Title: Chief Executive Officer TWO
HARBORS OPERATING COMPANY LLC By: Two Harbors Investment Corp Its: Managing
Member By: /s/ Thomas E. Siering_____________ Name: Thomas E. Siering Title:
Chief Executive Officer PRCM ADVISERS LLC By: /s/ Nick Nusbaum _____________
Name: Nick Nusbaum Title: Chief Financial Officer



--------------------------------------------------------------------------------



 